Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 29, 2021                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                              Brian K. Zahra
                                                                                                            David F. Viviano,
  161869(43)(44)                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
                                                                                                         Elizabeth M. Welch,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                      Justices
            Plaintiff-Appellee,
                                                                      SC: 161869
  v                                                                   COA: 353243
                                                                      Emmet CC: 19-004943-FH
  LUCUS WILLIAM COVEY,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of the Emmet County Lakeshore
  Association et al. to file a brief amicus curiae is GRANTED. The amicus brief submitted
  on March 25, 2021, is accepted for filing. On further order of the Chief Justice, the motion
  of plaintiff-appellee to file a sur-reply and a response to the amicus brief filed by the Little
  Traverse Bay Bands of Odawa Indians is GRANTED. The sur-reply and response will be
  accepted for filing if submitted on or before April 14, 2021.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   March 29, 2021

                                                                                Clerk